DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention III, claims 18-21 in the reply filed on November 4, 2022 is acknowledged.
Accordingly, claims 1-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “is also included”, etc.  
The abstract of the disclosure is objected to because it contains implied phraseology, specifically “is also included” in the last line thereof.  Correction is required.  See MPEP § 608.01(b).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horsch US 2015/0122162 A1.
With respect to claim 18, Horsch US 2015/0122162 A1 discloses a seed orientation system (distributing unit 10, unnumbered in Figs. 22-25; para (0082]) for positioning a seed 12 (abstract, lines 1 and 2) in a furrow (see the disclosure in paragraph [0066], line 10), comprising:
a seed orientation coil (housing section 70 having fixed winding 66, Figs. 22-25; para [0082]) configured to receive seeds 12 (abstract, lines 1 and 2) from a planter (see the disclosure in paragraph [0060], line 8), the seed orientation coil (housing section 70 having fixed winding 66, Figs. 22-25; para [0082]) including a curved seed path (see Figs. 22-25; para [0082]); and
a pressurized air system (Horsch US 2015/0122162 A1 teaches that an airflow 20 may enter the distributing unit through the inlet and exit through the outlet; thus, at the interface between the seed transfer assembly and the seed orientation coil assembly, there exists, generally, an incoming air feed from an air source; see Figs. 1, 3, 23, 25; paras [0013], [0066]-[0067]) configured to direct an air flow 20 (see the disclosure in paragraph [0067], lines 4 and 5) having at least a parallel component (see Figures 22-25) traveling adjacent to the curved seed path (see Figs. 22-25; para [0082]);
	wherein the air flow 20 (see the disclosure in paragraph [0067], lines 4 and 5) is necessarily configured to direct the seed 12 (abstract, lines 1 and 2) into a seed tip down orientation with the seed 12 (abstract, lines 1 and 2) in contact with the curved seed path (see Figs. 22-25; para [0082]) on a flat side of the seed 12 (abstract, lines 1 and 2) and is necessarily configured to propel the seed 12 (abstract, lines 1 and 2) down the curved seed path (see Figs. 22-25; para [0082]) to a seed exit (outlet opening 26, unnumbered in Figs. 22-25, numbered in Fig. 3; para [0067]).
As to claim 19, the curved seed path (see Figs. 22-25; para [0082]) comprises a helix (see Figs. 22-25) having a seed guide wall (see Figs. 22-25) and a seed riding surface (see Figs. 22-25), and wherein the pressurized air system (Horsch US 2015/0122162 A1 teaches that an airflow 20 may enter the distributing unit through the inlet and exit through the outlet; thus, at the interface between the seed transfer assembly and the seed orientation coil assembly, there exists, generally, an incoming air feed from an air source; see Figs. 1, 3, 23, 25; paras [0013], [0066]-[0067]) configured to direct an air flow 20 (see the disclosure in paragraph [0067], lines 4 and 5) includes a plurality of nozzles (22 and 18 being considered to constitute a “plurality of nozzles” (emphasis added) as broadly recited since 22 and 18 are separate from each other) to direct the air flow 20 (see the disclosure in paragraph [0067], lines 4 and 5) over the curved seed path (see Figs. 22-25; para [0082]).
Regarding claim 20, the seed orientation coil assembly system (distributing unit 10, unnumbered in Figs. 22-25; para (0082]) for positioning a seed 12 (abstract, lines 1 and 2) further comprises:
a vented outer coil (fixed winding 66, Figs. 22-25; para [0082]);
an outer vent system (see Figs. 22-25) disposed about an exterior wall (see Figs. 22-25) of the vented outer coil (fixed winding 66, Figs. 22-25; para [0082]) that is configured to vent air from adjacent the curved seed path (see Figs. 22-25; para [0082]) to an exterior (see Figs. 22-25) of the vented outer coil (fixed winding 66, Figs. 22-25; para [0082]); and
an injector core (see Figs. 22-25) disposed within the vented outer coil (fixed winding 66, Figs. 22-25; para [0082]) that is configured to inject the pressurized air system (Horsch US 2015/0122162 A1 teaches that an airflow 20 may enter the distributing unit 10 through the inlet and exit through the outlet; thus, at the interface between the seed transfer assembly and the seed orientation coil assembly, there exists, generally, an incoming air feed from an air source; see Figs. 1, 3, 23, 25; paras [0013], [0066]-[0067]) from the injector core interior (see Figs. 22-25) to the vented outer coil (fixed winding 66, Figs. 22-25; para [0082]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Horsch US 2015/0122162 A1 in view of Sheppard et al. US 2017/0181370 A1.
Horsch US 2015/0122162 A1 discloses the seed orientation system (distributing unit 10, unnumbered in Figs. 22-25; para (0082]) as set forth supra, necessarily including a furrow (see the disclosure in paragraph [0066], line 10) necessarily formed by an agricultural planting machine (see the disclosure in paragraph [0060], line 8).
Claim 21 distinguishes over Horsch US 2015/0122162 A1 in requiring a sub-furrow opener to be disposed adjacent to the seed exit and configured to create for the seed below a planter furrow formed by the agricultural planting machine.
However, Horsch US 2015/0122162 A1 teaches that the distributing unit may be used with a seeding machine (see Abstract) and Sheppard et al. US 2017/0181370 A1 disclose a seeding machine (dispensing system 14, Fig. 1; para [0026]) having a sub-furrow opener (shank 24, shovel 26, Figs. 1-4, 8; paras [0028], (0038]) that slices a furrow below a planter furrow (see trench 24a, Fig. 9; para (0038)), and places fertilizer in the sub-furrow (24a; Fig. 8-9; para
[0039]).
	Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have modified the system disclosed by
Horsch US 2015/0122162 A1 to include a sub-furrow opener, as taught by Sheppard et al. US 2017/0181370 A1, thereby providing a means for physically planting the seeds into the ground,
and advantageously providing a furrow for fertilizer and placing fertilizer in the sub-furrow for improved yield.

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application. 
When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Donolo et al. US 2017/0245421 A1 disclose an improved seed dispenser for a precision automatic sower.
 Rodrigues, Jr. et al. US 4,798,151 disclose a furrow opening point.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



November 21, 2022